
	

116 HR 2539 : Strengthening Local Transportation Security Capabilities Act of 2019
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2539
		IN THE SENATE OF THE UNITED STATES
		June 11, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the Secretary of Homeland Security to prioritize the assignment of certain officers and
			 intelligence analysts from the Transportation Security Administration and
			 the Office of Intelligence and Analysis of the Department of Homeland
			 Security to locations with participating State, local, and regional fusion
			 centers in jurisdictions with a high-risk surface transportation asset in
			 order to enhance the security of such assets, including by improving
			 timely sharing of classified information regarding terrorist and other
			 threats, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Strengthening Local Transportation Security Capabilities Act of 2019. 2.DefinitionsIn this Act:
 (1)Public and private sector stakeholdersThe term public and private sector stakeholders has the meaning given such term in section 114(u)(1)(C) of title 49, United States Code. (2)Surface transportation assetThe term surface transportation asset includes facilities, equipment, or systems used to provide transportation services by—
 (A)a public transportation agency (as such term is defined in section 1402(5) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1131(5)));
 (B)a railroad carrier (as such term is defined in section 20102(3) of title 49, United States Code); (C)an owner or operator of—
 (i)an entity offering scheduled, fixed-route transportation services by over-the-road bus (as such term is defined in section 1501(4) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1151(4))); or
 (ii)a bus terminal; or (D)other transportation facilities, equipment, or systems, as determined by the Secretary.
				3.Threat information sharing
 (a)PrioritizationThe Secretary of Homeland Security shall prioritize the assignment of officers and intelligence analysts under section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) from the Transportation Security Administration and, as appropriate, from the Office of Intelligence and Analysis of the Department of Homeland Security, to locations with participating State, local, and regional fusion centers in jurisdictions with a high-risk surface transportation asset in order to enhance the security of such assets, including by improving timely sharing of classified information regarding terrorist and other threats.
 (b)Intelligence productsOfficers and intelligence analysts assigned to locations with participating State, local, and regional fusion centers under this section shall participate in the generation and dissemination of transportation security intelligence products, with an emphasis on terrorist and other threats to surface transportation assets that—
 (1)assist State, local, and Tribal law enforcement agencies in deploying their resources, including personnel, most efficiently to help detect, prevent, investigate, apprehend, and respond to terrorist and other threats;
 (2)promote more consistent and timely sharing of threat information among jurisdictions; and (3)enhance the Department of Homeland Security’s situational awareness of such terrorist and other threats.
 (c)ClearancesThe Secretary of Homeland Security shall make available to appropriate owners and operators of surface transportation assets, and to any other person that the Secretary determines appropriate to foster greater sharing of classified information relating to terrorist and other threats to surface transportation assets, the process of application for security clearances under Executive Order No. 13549 (75 Fed. Reg. 162; relating to a classified national security information program) or any successor Executive order.
			4.Local law enforcement security training
 (a)In generalThe Secretary of Homeland Security, in consultation with public and private sector stakeholders, may develop, through the Federal Law Enforcement Training Centers, a training program to enhance the protection, preparedness, and response capabilities of law enforcement agencies with respect to terrorist and other threats at a surface transportation asset.
 (b)RequirementsIf the Secretary of Homeland Security develops the training program described in subsection (a), such training program shall—
 (1)be informed by current information regarding terrorist tactics; (2)include tactical instruction tailored to the diverse nature of the surface transportation asset operational environment; and
 (3)prioritize training officers from law enforcement agencies that are eligible for or receive grants under sections 2003 or 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605) and officers employed by railroad carriers that operate passenger service, including interstate passenger service.
				
	Passed the House of Representatives June 10, 2019.Cheryl L. Johnson,Clerk
